Citation Nr: 0503870	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-23 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability secondary to service connected bilateral knee 
disorder.  

2.  Entitlement to a compensable rating for chronic lumbar 
syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from May 1960 to February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans' Affairs (VA).

In July 2002, the veteran filed a claimed for service 
connection for a left shoulder disability.  However, the RO 
denied service connection for right shoulder disability in 
December 2002.  A statement of the case (SOC) was issued in 
July 2003 regarding service connection for a right shoulder 
disability.  The veteran explained, in his VA 9 received in 
August 2003, that he was claiming benefits regarding a left 
shoulder disability.  The RO in October 2004 generated a 
rating action that denied service connection for a left 
shoulder disability.  The veteran has not filed a notice of 
disagreement (NOD) to the denial of service connection for a 
left shoulder disability.  Since the veteran has not filed a 
claim regarding a right shoulder disability, the Board shall 
not review that issue.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a November 1999 decision, the Board granted service 
connection for a low back disability, which was effectuated 
in a January 2000 rating action.  In a statement received in 
July 2002, the veteran requested an increased rating for his 
low back disability.  However, the RO construed his 
statements as a claim for service connection for a low back 
disability.  In a December 2002 rating action, the RO denied 
service connection for a low back disability.  In his NOD 
received in January 2003, the veteran indicated that the 
notice of the denial was confusing and requested a SOC.  The 
Board construes these statements as a NOD to a claim for an 
increased rating for the low back disability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that an unprocessed NOD should be remanded, rather than 
referred, to the RO.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The veteran also claims that service connection should be 
granted for a cervical spine disability secondary to his 
service connected knee disabilities.  A VA examination was 
conducted in December 2002.  The examiner indicated that he 
was unable to comment on the etiology of the cervical spine 
disability because he did not have the veteran's medical 
records.  The claims folder was not forwarded to the 
physician.  Therefore, further evaluation is needed.  

The veteran contends that his cervical spine disability 
resulted from a fall that occurred in November 2001.  The 
Board notes that the veteran has submitted private medical 
records; however, the documents associated with medical care 
provided for the November 2001 fall are not among the records 
submitted.  The veteran should submit any medical records 
from November 2001 that pertains to the medical care that was 
provided for his fall.   

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  Furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of all private medical 
records pertaining to treatment for his 
cervical spine disorder, which have not 
been previously submitted, including the 
private medical records dated in November 
2001.  The RO should then ask the doctors 
and hospitals listed by the veteran for 
the records identified by the veteran.  
All records obtained should be associated 
with the claims folder.  

2.  The RO should forward the claims 
folder to the VA physician who conducted 
the December 2002 review (or, if 
unavailable, to another appropriate VA 
physician) for an addendum.  The examiner 
is requested to again review the claims 
folder and in an addendum render opinion 
as to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that the cervical spine 
disorder was caused or permanently 
increased by the service connected 
bilateral knee disabilities?  The 
rationale for any opinion expressed 
should be included in the report.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

3.  The RO should issue a statement of 
the case with respect to an increased 
rating for chronic lumbar syndrome.  The 
veteran is advised that a timely 
substantive appeal will be necessary to 
perfect an appeal to the Board.  
38 C.F.R. § 20.302(b) (2004).  Then, only 
if the appeal is timely perfected, this 
issue is to be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

4.  Thereafter, the RO is requested to 
readjudicate the appellant's claim with 
consideration of all the evidence added 
to the record since the statement of the 
case.  If the benefits sought are not 
granted, the RO should furnish the 
appellant a supplemental statement of the 
case, containing notice of the relevant 
action taken on the claims since the last 
issued statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





